Citation Nr: 0327694	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.
 
2.  Entitlement to an increased evaluation for a rupture of 
the anterior tibialis muscle of the left leg, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for degenerative 
changes of the left knee with limitation of motion, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a medial 
meniscal tear of the left knee. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1954.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  


REMAND

The veteran claims that he is entitled to increased ratings 
for his service-connected bilateral pes planus, ruptured 
anterior tibialis muscle of the left leg, degenerative 
changes of the left knee, medial meniscal tear of the left 
knee, and degenerative joint disease of the right knee.  
Before the Board can adjudicate these claims, however, 
additional action by the RO is necessary.  

The Board notes that important procedural aspects of the law 
governing VA benefits have changed during the course of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA provides, in pertinent part, that VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  Assistance 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001), that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the claims pertaining to the veteran's 
feet, left leg and left knee were filed prior to the November 
2000 date of enactment of the VCAA.  However, those claims 
are still pending before VA, and to the extent that the Kuzma 
case may be distinguished from the instant case because of 
the finality of the Board decision in Kuzma at the time of 
the November 2000 VCAA enactment date, the Board finds that 
such provisions of the VCAA are applicable to this pending 
appeal.   

The Board finds that the RO has not complied with the VCAA 
with respect to his increased-rating claim for degenerative 
joint disease of the right knee.  In particular, the Board 
finds that the veteran has not been afforded an appropriate 
examination to determine the nature and severity of his right 
knee disability.  As such, the RO should schedule the veteran 
for a VA orthopedic examination to accurately assess the 
severity of this disability. 

The veteran testified at a January 2003 hearing that he was 
recently treated by VA for arthritis; however, it does not 
appear that these records have been obtained and considered 
by the RO.  As a result, the Board finds that the RO should 
obtain these records.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also, Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.") 

The RO issued a statement of the case in February 2001 
concerning the increased-rating claims for bilateral pes 
planus, a rupture of the anterior tibialis muscle of the left 
leg, degenerative changes of the left knee, and a medial 
meniscal tear of the left knee. Subsequent to that date, 
however, pertinent medical records were received that have 
not been considered by the RO.  These records include a May 
2001 independent medical opinion, an August 2001 VA 
examination report, and VA outpatient treatment records.  The 
failure of the RO to issue a supplemental statement of the 
case following receipt of these records constitutes a 
procedural error requiring correction by the RO.  See 38 
C.F.R. § 19.31 (2002); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (invalidating 38 C.F.R. §§ 19.9(a)(2) on the basis that 
it is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.)  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Hayden and 
Sun City VA medical facilities and obtain 
and associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's orthopedic 
disabilities from 2001 to the present.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his degenerative 
joint disease of the right knee.  The 
examination should include X-rays and a 
complete test of the range of motion of 
the right knee, documented in degrees.  
The examiner should also answer the 
following questions: (a) whether the 
right knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
right knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the VCAA, which is deemed necessary, 
should be accomplished. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




